PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Wender WANG
Application No. 16/749,276
Filed: January 22, 2020
Attorney Docket No. 61741-US-CNT
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:
:




This is a decision on the request for refund filed May 19, 2021.  

The request for refund is Granted.

Applicant files the above request for refund of $1,000.00, for duplicate petition fees paid on September 25, 2020 for filing a Petition to Accept an Unintentionally Delayed Claim. 

The Office finance records show that duplicate petition fee payments were made. Therefore, a total of $1,000.00 has been refunded to applicant’s credit card account on August 30, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.



/Michelle R. Eason/ 
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions